Citation Nr: 1506783	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-25 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for status post Billroth-2 subtotal gastrectomy, with hiatal hernia and gastroesophageal reflux disease (GERD).  

2.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to a service-connected disability; and if so, whether service connection is warranted for COPD.  

3.  Entitlement to service connection for macular degeneration.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1956 to January 1960.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from the February 2011 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the February 2011 decision, the RO granted service connection for status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD, and evaluated this disability as 20 percent disabling, effective January 22, 2010.  The Veteran perfected a timely appeal of this decision September 2013.  

In the January 2014 rating decision, the RO denied service connection for macular degeneration, and although they reopened the Veteran's petition to reopen his claim for service connection for COPD, they denied the claim for service connection because the evidence submitted did not reflect that this condition was incurred in, or caused by his service.  The Veteran perfected a timely appeal of this decision in November 2014.  

In January 2015, the Veteran filed a motion to advance his appeal due to age.  His appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c)(2014) and 38 U.S.C.A. § 7107(a)(2) (West 2014).  

The claim for service connection for macular degeneration is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD, has not been productive of a disability picture consistent with moderate postgastrectomy syndrome that includes less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  

2.  The Veteran's status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD has been manifested by diarrhea, nausea and belching, with more or less constant abdominal distress, as well as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, substernal pain, that is productive of considerable impairment of health.  

3.  An unappealed October 2012 rating decision denied service connection for chronic obstructive pulmonary disease (COPD) on the basis that the evidence did not show that this condition was incurred in, or aggravated by military service.  

4.  Additional evidence received since the October 2012 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for COPD.  

5.  Competent evidence of record demonstrates that the Veteran's current COPD was aggravated beyond its natural progression by his service-connected gastrointestinal disorders.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no more for status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.114, Diagnostic Codes 7308-7346 (2014).

2.  The October 2012 rating decision which denied service connection COPD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  

3.  The evidence received subsequent to the October 2012 rating decision is new and material, and the previously denied claim for service connection for COPD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

4.  The criteria for entitlement to service connection for COPD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's petition to reopen the previously denied claim for service connection for COPD, VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 10, (2006).  The duty to notify requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, regardless of whether the Veteran was provided with this notification, the Board is reopening the Veteran's previously denied claim for service connection for COPD and granting it.  Thus, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him because the Board is granting in full this aspect of his appeal.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

With regard to the Veteran's claim for a higher rating for his service-connected status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection was initially granted in the February 2011 rating decision.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes that VA's duty to assist the Veteran in the development of his claim has been satisfied.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's current claim.  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations in connection to this disorder in January 2011 and in December 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examinations fully address the rating criteria that are relevant to rating the disability in this case.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).





II.  Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

Disabilities involving the digestive system are evaluated under the regulatory criteria found at 38 C.F.R. §§ 4.110-4.114 (2014).  There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized mainly by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. 38 C.F.R. § 4.113.  

The Veteran's service-connected gastrectomy, with hiatal hernia and GERD, has been rated as 20 percent disabling by the RO under the provisions of 38 C.F.R. § 4.114, Diagnostic Codes 7346-7308.  This indicates that the hiatal hernia and GERD are evaluated under Diagnostic Code 7346 for hiatal hernia and the Veteran's gastrectomy is evaluated under Diagnostic Code 7308 for postgastrectomy syndromes.  The RO determined that the Veteran's postgastrectomy syndromes are the predominate disability.  Under Diagnostic Code 7308, mild postgastrectomy syndromes characterized by infrequent episodes of epigastric disorders with characteristic mild circulatory symptoms or continuous mild manifestations, warrant a 20 percent rating.  Moderate postgastrectomy syndromes characterized by less frequent episodes of epigastric disorders with characteristic mild circulatory disturbances after meals, but with diarrhea and weight loss warrant a 40 percent rating.  Severe postgastrectomy syndromes associated with nausea, sweating, circulatory disturbances after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia warrant a 60 percent rating.  

Review of the service treatment records reflect that the Veteran presented at sick call with complaints of gastrointestinal pain throughout his period of service.  He was seen a number of times in May 1957, at which time he was treated for diarrhea, stomach/abdominal cramps, nausea, and epigastric pain.  A June 1957 Hospital report reflects that the Veteran was admitted during a sequence of nausea, vomiting and recurrent retching with epigastric pain of a cramping nature of 12 hours duration.  The Hospital report reviewed the Veteran's medical history, and noted that one month prior to his admission, he had experienced a similar episode with diarrhea which developed after he had eaten at a local Italian restaurant while stationed in Italy.  According to the report, the symptoms lasted a few days and then disappeared only to recur a week or so later and thus necessitate a trip to Sick Bay, at which time, he was given atropine and IV fluids with subsequent recovery.  The report reflects that the Veteran returned to Sick Bay several days later with complaints of diarrhea and abdominal cramps which abated and recurred a few days later, and for which he was currently hospitalized at the Naval Hospital.  Review of the Veteran's gastrointestinal system was shown to be normal, and physical examination of the Veteran revealed a well-developed, well-nourished man who was experiencing recurrent retching episodes and appeared acutely ill.  The medical examiner observed tenderness on both sides of the upper abdomen and epigastric regions.  There was no rebound tenderness, no palpable masses, and the bowel sounds were shown to be hyperactive.  The remainder of the examination was shown to be within normal limits.  The Veteran also underwent a gastric analysis and 0.5 grams of caffeine sodium benzoate revealed a maximum of 76 degrees of total acid and 55 degrees of free acid.  The initial stool specimen was 2 plus positive for blood, while the follow up stool specimen was negative for blood.  The Veteran also underwent x-rays of the gall bladder, upper gastrointestinal tract and chest, the results of which were shown to be normal.  The remainder of the report reflects that the upper abdominal cramping pain and retching continued for 6 hours and was treated with IV fluids, atropine, and bed rest.  The Veteran's condition showed improvement by the second day and he became asymptomatic without recurrence.  The Veteran was diagnosed with having acute gastroenteritis, the cause of which was undetermined.  

A September 1959 sick call treatment report reflects that the Veteran was seen with reported episodes of intermittent sharp pain in his right lower quadrant of two weeks duration, as well as occasional nausea and constipation.  

The post-service treatment records include an operative report issued at D W McMillan Memorial Hospital, and dated in October 1996, which reflects that the Veteran underwent an esophagogastroduodenoscopy (EGD) with biopsies, and an impression of the results revealed moderate hiatus hernia with reflux, and Patent Billroth II anastomosis with no indication of a marginal ulcer.  A November 2000 Office note shows that the Veteran was seen for complaints of pain on the right side of his abdomen.  The report also reflects that he had also discovered a small hernia in his umbilicus area that was asymptomatic.  On physical examination, the abdomen was described as non-tender without palpable masses or hepatosplenomegaly that could be appreciated.  No inguinal hernias were identified but the examination findings did reveal the following: an incisional ventral hernia in the umbilicus that was asymptomatic; right sided abdominal pain radiating to the right flank; and a history of prostatism symptoms.  A March 2004 operative report issued at D W McMillan Memorial Hospital reflects that the Veteran presented with evidence of significant GERD symptoms, subtotal gastrectomy that was performed greater than 30 years prior.  He underwent an esophagogastroscopy, the results of which revealed BII subtotal gastrectomy with hiatal hernia and esophagitis.  The Veteran underwent an upper GI series in March 2004, the findings of which reflected a moderate amount of stool within the colon, a reducible hiatal hernia, and GERD.  The Veteran was assessed with status post distal gastrectomy with reducible hiatal hernia and GERD.  A December 2006 hospital report indicates that the Veteran's hernias arose from a midline incision he had in the 1960's as a result of the subtotal gastrectomy he underwent.  According to the Veteran, approximately 80 percent of his stomach was removed during this procedure because of refractory peptic ulcer disease, and he has done well since then with the exception of the development of the hernias many years prior.  A March 2007 operative report reflects that the Veteran underwent a laparoscopic mesh incisional hernia repair, the findings of which revealed an incisional hernias X 2, and incidental finding inguinal hernia.  The Veteran underwent an upper endoscopy in January 2008, the findings of which revealed gastro enteric anastomosis with slightly nodular small bowel mucosa at the anastomosis, status post biopsies; gastritis of gastric remnant, status post biopsy for H-pylori; and a small hiatal hernia with salmon colored mucosa at the distal esophagus, status post biopsy for Barrett's.  

The Veteran was afforded a VA examination in connection to his gastrointestinal condition in January 2011, during which time he provided his medical history and reported that he began experiencing epigastric pain, a burning sensation, and nausea in 1957, which continued after his separation from service until he underwent a pyloric stenosis as well as a gastrectomy (surgical procedure which involved the partial removal of his stomach).  According to the Veteran, his symptoms progressively worsened throughout the years, and he was currently on a restricted diet, and taking antacids and proton pump inhibitors to treat his symptoms.  Upon describing his symptoms, the Veteran reported to have a gnawing or burning pain in the epigastric region on a daily basis that occurred before eating and was relieved through antacids.  The Veteran denied any episodes of hematemesis or melena, but did describe a history of daily nausea, and weekly diarrhea that occurred more than twelve times a week, as well as symptoms of belching, early satiety and weakness.  On physical examination, the examiner noted that the Veteran weighed 188 pounds, and observed findings of abdominal distension, as well as increased bowel sounds.  When asked whether there were any signs of significant weight loss or malnutrition, the examiner indicated that there was not.  The Veteran also underwent an upper GI series, the impression of which revealed status post Bilroth-2 subtotal gastrectomy change and moderate sized hiatal hernia with gross gastroesophageal reflux.  There was no evidence of esophageal mass or stricture, the visualized small bowel appeared normal, and there were no signs of ulceration, neoplasm or obstruction demonstrated.  After evaluating the Veteran and reviewing his blood test results, the VA examiner diagnosed him with having status post Bilroth-2 subtotal gastrectomy; moderate sized hiatal hernia with gross gastroesophageal reflux; and dumping syndrome secondary to surgery.  

VA treatment records reflect that the Veteran continued receiving treatment for his gastrointestinal problems.  During a February 2013 treatment visit, the Veteran reported to be having problems with his acid reflux and noted that this had increased the frequency of his sinus infection.  

Treatment records issued at Gastroenterology Associates, and dated in May 2014, reflect that the Veteran underwent an upper endoscopy, the findings of which revealed linear erosive esophagitis in the mid to distal esophagus with wide-open GE junction; small gastric remnant secondary to prior gastric surgery; and status post gastric biopsy for H. pylori.  The impression derived from these results revealed esophagitis and dysphagia.  The Veteran also underwent a gastric biopsy, the results of which were clear for any acute inflammatory changes and revealed the presence of benign gastric mucosa and mild chronic inflammation within the lamina propria.  Based on these results, the physician diagnosed the Veteran with mild chronic gastritis

The Veteran was afforded another VA examination in connection to his service-connected gastrointestinal condition in November 2014, during which time it was noted that he was on chronic medication, and had experienced a recurrence of ulcers despite his prior subtotal gastrectomy for ulcer disease.  According to the examiner, the Veteran's treatment plan included taking continuous medication, to include Pantoprazole and Carafate, for his condition.  With regard to symptoms associated with his GERD, the Veteran reported to experience persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal pain, sleep disturbance caused by esophageal reflux, and nausea.  According to the Veteran, his sleep was impaired due to his esophageal reflux at least four or more times a year, and he experienced episodes of nausea at least four or more times a year.  A subsequent portion of the examination focused on the Veteran's stomach and duodenal condition.  The examiner noted that the Veteran had very little stomach remaining status post a subtotal Billroth II gastrectomy which was performed as a result of the Veteran's extensive gastric ulcer disease.  With regard to the Veteran's symptoms, the examiner noted that the Veteran experienced periodic abdominal pain that was only partially relieved through standard ulcer therapy, and further commented that these episodes occur four or more times a year, and can last 10 days or more in duration.  The examiner also noted that the Veteran had postgastrectomy syndrome that was mild in nature, with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  When asked whether the Veteran had any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD, the examiner indicated that he did, and wrote that the Veteran's body mass index (BMI) was in normal range, and not underweight.  

Based on the evidence of record, the Board finds that the Veteran's status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD has been manifested by sweating, abdominal pain, ongoing diarrhea, and daily nausea.  Although the record reflects that the Veteran's weight had decreased to 175 pounds by the time of the November 2014 VA examination, the examiner noted that his BMI was in the normal range and he was not considered underweight.  Moreover, when asked to rate the severity of the Veteran's symptoms, the examiner described these symptoms as mild in nature, and characterized by infrequent episodes of epigastric distress with either characteristic mild circulatory symptoms or continuous mild manifestations, which pursuant to Diagnostic Code 7308, only warrants a 20 percent disability rating.  Indeed, the Veteran has not reported, and the medical evidence is absent any evidence of mild circulatory symptoms.  In this regard, neither of the VA examiners noted any abnormalities when reviewing the Veteran's blood test results.  Furthermore, the medical evidence of record does not indicate that the Veteran is anemic, and the January 2011 VA examiner found no signs of anemia, hematemesis, or melena during the evaluation.  Based on the foregoing, the Board finds that the medical evidence fails to demonstrate that the Veteran's service-connected status post Billroth-2 subtotal gastrectomy, with hiatal  hernia and GERD are productive of symptoms consistent with the criteria for a 40 percent disability rating under Diagnostic Code 7308.  

The Board has also considered whether the Veteran is entitled to a higher disability rating under Diagnostic Code 7346 for hiatal hernia.  Under Diagnostic Code 7346, the next higher rating of 30 percent is warranted for symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  As previously discussed above, the Veteran did report symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and substernal pain at the November 2014 VA examination.  In addition, the evidence shows that the Veteran has experienced ongoing symptoms of abdominal pain, diarrhea, and nausea.  Taking into account the reported symptoms, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a combination of symptoms that rises to the level of considerable impairment of health, as contemplated by the 30 percent disability rating under Diagnostic Code 7346.  However, the Veteran has not been shown to have hematemesis or melena, with moderate anemia, and the Board does not find that the combination of documented and/or reported symptoms rises to the level of severe impairment of health.  As such, although the Veteran meets the criteria for a 30 percent rating under this diagnostic code, he does not meet the criteria for a 60 percent rating under Diagnostic Code 7346.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions under 38 C.F.R. § 3.321(b)(1).  The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  Claim to Reopen

In the current appeal, the Veteran maintains that his COPD was incurred in service and/or is attributed to his current service-connected status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD.  In this regard, the Board observes that the Veteran's claim for service connection for COPD was considered and denied in the October 2012 rating decision.  Although a copy of the entire rating decision has not been associated with the Veteran's VBMS folder, a notice of this rating decision was issued in November 2012, and indicated that the RO denied service connection for the Veteran's COPD because the evidence did not show that this disease was related to his military service.  The Veteran was notified of this decision and of his appellate rights.  However, he did not submit a notice of disagreement with regard to the October 2012 rating decision.  

In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  The Veteran, however, now seeks to reopen his claims.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Although the RO did grant the Veteran's petition to reopen the claim for service connection for COPD, the Board is not bound by this determination and is, in fact, required to conduct an independent analysis in claims involving final rating decisions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using the guidelines discussed below, the Board finds that the Veteran has submitted new and material evidence.  Accordingly, the claim of entitlement to service connection for COPD will be reopened.  

The evidence associated with the Veteran's claims file at the time of the October 2012 rating decision includes, but is not limited to, the Veteran's DD 214 Form; his service treatment records; medical records issued by his private treatment providers and/or generated through a number of private treatment facilities, to include T.F., M.D.; R.G., M.D.; and M.R., M.D.; the April 2012 VA examination, and the Veteran's own lay assertions.  

In a December 2012 statement, the Veteran essentially requested that his claim for service connection for COPD be reopened.  In the January 2014 rating decision, the RO denied service connection for the Veteran's COPD on the basis that the overall evidence continued to show that this condition was not related to the already service-connected status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD; or that his COPD was attributable to an event or injury in military service.  

The evidence associated with the claims file subsequent to the October 2012 rating action decision includes, but is not limited to, the Veteran's outpatient records from SECLung (through Dr. G.); VA outpatient records dated from January 2011 to March 2014; a medical journal report issued at the US National Library of Medicine National Institute of Health (NIH) that discusses the pulmonary manifestations of GERD; and the Veteran's own lay assertions.

In the medical journal report titled Pulmonary manifestations of gastroesophageal reflux disease, the author addressed the physiological link between GERD and various pulmonary diseases, and noted that GERD may cause, trigger, or exacerbate a number of these diseases.  The article highlighted certain factors, noting that local irritation in the esophagus can cause symptoms that vary from indigestion, like chest discomfort and abdominal pain, to coughing and wheezing.  The article further described a number of respiratory and pulmonary manifestations linked and/or attributed to GERD, to include a chronic cough, bronchial asthma, bronchitis, pneumonia and interstitial fibrosis.  Further reading of the article indicated that the direct aspiration of gastric contents into the lung was thought to be a major patho-physiological mechanism in other respiratory disorders, to include COPD and pneumonia.  Referencing another medical journal article, the author noted that recent studies had demonstrated that COPD exacerbations in patients with GERD symptoms were twice as high as those without GERD symptoms.  

This evidence is new, in that it was not previously of record.  The Board finds that the medical journal article addresses the possibility of an etiological link between the Veteran's COPD and either his service-connected esophagitis or his service-connected status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD.  Because the RO in January 2014 denied the claim, in part, because the evidence did not demonstrate that the Veteran's COPD was related to the already service-connected status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for COPD.  This aspect of his appeal is, therefore, granted.  

IV.  Service Connection

In statements dated in September 2011 and December 2012 the Veteran attributed his COPD to his service-connected status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD.  Specifically, in the September 2011 statement, the Veteran described how the acid reflux caused by his service-connected gastrointestinal disorder had contributed to his COPD.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The evidence of record, including treatment records issued by the Veteran's treatment provider Dr. G. at SECLung and dated in December 2010 and December 2012, as well as the April 2012 VA examination report, reflects that the Veteran has been diagnosed as having COPD.  The Veteran is also service-connected for status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD, and was recently service-connected for esophagitis by way of the December 2014 rating decision.  Therefore, the first and second Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's COPD was caused or aggravated by his service-connected gastrointestinal disorders.  In the December 2010 letter, Dr. G. noted that the Veteran carried a clinical diagnosis of COPD, and reported significant reflux that he believed was likely contributing to his respiratory symptoms.  During the April 2012 VA examination, the Veteran provided his medical history and reported to experience ongoing acid reflux, and a burning sensation in his chest on a daily basis.  The Veteran noted that he had undergone surgery for peptic ulcer disease several years prior, which had served to worsen his acid reflux.  According to the Veteran all of this has contributed to a worsening of his respiratory condition, for which he requires antibiotics three or four times a year.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having COPD, and related this disorder to an in-service occurrence.  The examiner also determined that the acid reflux associated with the Veteran's service-connected disorder can lead to aspiration pneumonitis and periodic exacerbation of COPD.  In a December 2012 treatment report, Dr. G. noted that the Veteran presented with complaints of uncontrolled GERD with nocturnal aspiration events.  According to the Veteran, although he takes the prescribed medication for his GERD, he still awakens choking on what sounds like reflux.  With regard to his COPD, he admits to very limited walking, but still estimates he can walk a mile, and has some wheezing and exertional chest tightness.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report uncontrollable gastrointestinal symptoms that have worsened throughout the years.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and lay assertions provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

In light of the Veteran's competent and credible complaints of worsening left shoulder symptoms, and the December 2010 treatment report and April 2012 VA examination report, both of which establish a relationship between the Veteran's currently diagnosed COPD and his service-connected gastrointestinal disorders, the Board finds that the third Wallin element required for service connection has also been satisfied.  Without addressing whether the Veteran's COPD was directly incurred in service, based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's COPD was aggravated beyond the normal course of the condition as a result of his service-connected status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD, as well as his service-connected esophagitis.  Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for COPD is warranted.  Therefore, the Veteran's claim of entitlement to service connection for COPD is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.  


ORDER

Entitlement to a 30 percent rating for service-connected status post Billroth-2 subtotal gastrectomy, with hiatal hernia and GERD is granted, subject to the laws and regulations controlling the award of monetary benefits.

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for COPD, this portion of the Veteran's appeal is granted.  

Entitlement to service connection for COPD is granted.  



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for macular degeneration.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran contends that he served as a ship fitter/welder in service, and as a result, he had exposure to certain types of chemicals associated with working in this type of field that damaged his eyes.  According to the Veteran, he was informed by his eye doctor that he had severe damage to his eyes as a direct result of the arc welding he did in service.  See May 2013 statement.  In a subsequent medical release form dated in June 2013 the Veteran provided the name and address of his eye doctor (Dr. T.), and noted that he had received treatment for his eyes from this physician from 2009 to the present time.  

Unfortunately, records issued by this physician that pertain to treatment provided for the Veteran's eyes are not associated with the claims file, and it does not appear that the RO attempted to retrieve these records.   Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  As such, the claim must be remanded to attempt to obtain the specified treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide the full name of the private treatment provider, as well as the address of the private treatment facility where he receives, or has received, treatment for his eyes, as well as the specific dates in which he received treatment there.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his eyes.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

2. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


